            Case 1:20-cv-09596-LLS Document 8 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL NIEVES,

                                Plaintiff,
                                                                20-CV-9596 (LLS)
                    -against-
                                                               CIVIL JUDGMENT
ANDREW F. PLASSE & ASSOCIATES, LLC,

                                Defendant.

         Pursuant to the order issued November 20, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over Plaintiff’s state law claims.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 20, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
